IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,518-01


                   EX PARTE TIMOTHY JAMES JEFFERSON, Applicant


                   ON APPLICATION FOR WRIT OF HABEAS CORPUS
                             CAUSE NO. W09-71153-Q(A)
                           IN THE 204TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery with a deadly weapon, and sentenced to twenty years’ imprisonment. The conviction was

affirmed on appeal. Jefferson v. State, No. 05-10-01331-CR (Tex. App.—Dallas Jan. 26, 2012) (not

designated for publication).

        The trial court signed an order designating issues on May 21, 2014. After 180 days from the

day the writ application was served on the State, the writ application was forwarded to this Court.
TEX . R. APP . P. 73.5.

        Applicant has alleged facts which, if true, could entitle him to relief. We remand this

application to the 204th District Court of Dallas County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

        The application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 11, 2015
Do not publish